Citation Nr: 0907195	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-04 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an 
anxiety disorder with depressive and paranoid features.  

2.  Entitlement to an initial compensable rating for 
non-proliferative diabetic retinopathy.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1968 
to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The issue of entitlement to an initial compensable rating for 
non-proliferative diabetic retinopathy is addressed in the 
REMAND portion of the decision below and is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The service-connected anxiety disorder with depressive and 
paranoid features is totally disabling.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for an anxiety 
disorder with depressive and paranoid features have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9400 (2008).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claim adjudicated in this decision.  

Anxiety Disorder

In May 1995, the Board granted service connection for an 
anxiety disorder.  In a July 1995 rating action that 
effectuated the Board's decision, the RO awarded a 10 percent 
evaluation for an anxiety reaction, effective from October 
1991.  

In a subsequent rating action dated in June 1997, the RO 
redefined the Veteran's service-connected psychiatric 
disability as an anxiety disorder with strong depressive and 
paranoid features.  In addition, the RO awarded an increased 
evaluation of 30 percent, effective from May 1995.  

By a January 2004 rating action, the RO awarded an increased 
evaluation of 50 percent, effective from February 2003, for 
the Veteran's service-connected psychiatric disorder.  This 
disability remains so evaluated.  

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, DC 9411 (2008).  

A 70 percent rating will be granted with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation will be assigned with evidence of 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)).  

A GAF score of 31 to 40 is reflective of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

A GAF score of 41 to 50 is illustrative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

In the present case, the Veteran believes that the symptoms 
associated with his anxiety disorder are of such severity as 
to warrant a total rating.  In particular, he reports that, 
due to his anxiety disorder, he had to leave his employment 
as a school teacher.  After reviewing the evidence of record, 
the Board finds that the weight of the evidence supports a 
total schedular rating for this disability.  

Psychiatric evaluations completed during the current appeal 
reflect the Veteran's complaints of auditory and visual 
hallucinations, death wishes, frequent nightmares and 
flashbacks, paranoid delusions, poor self-esteem, increased 
irritability, difficulty falling asleep, feelings of guilt, 
sadness, and discouragement.  He has only minimal daily 
activities due to his avoidance of socialization.  

Multiple mental status evaluations completed during the 
current appeal have shown a restricted affect, an anxious and 
depressed mood, a slow thought process, markedly-impaired 
immediate memory, impaired recent memory, poor attention 
span, poor concentration, as well as poor auditive and visual 
memory.  Importantly, a March 2007 private examiner concluded 
that the depression portion of the Veteran's psychiatric 
disability was manifested by psychotic features, involved a 
lost capacity to do gainful work, and was severe.  

Based on these findings, as well as medical records 
illustrating treatment for relapses, the examiner also opined 
that, in recent years, the Veteran had exhibited a "downhill 
course of his psychiatric condition."  Indeed, at the March 
2007 examination, the examiner assigned a GAF score of 41, 
which is reflective of serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).
 
Of particular significance to the Board is the March 2007 
examiner's conclusion that the Veteran "is totally disabled 
from the emotional, social, and industrial standpoint of view 
and will need to continue in long term psychiatric treatment 
in order to prevent further relapses of his psychiatric 
disorder."  

This finding is supported by the recent increase in the 
dosage of the Veteran's psychiatric medication.  Also, at a 
VA outpatient treatment session conducted in February 2007, a 
physician noted that, in 1991, the Veteran stopped working as 
a school teacher "due to [the] deterioration of his 
psychiatric condition."  

As is evidenced by the increase in psychiatric medication 
dosage, the symptomatology associated with an anxiety 
disorder has worsened.  Examining psychiatrists have 
determined that this disability renders the Veteran totally 
disabled in terms of emotional, social, and industrial 
impairment.  Based on such evidentiary posture, the Board 
finds that a 100 percent rating for this disorder is 
warranted.  

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
In considering such a claim, a determination must be made as 
to whether the service-connected disability(ies) is(are) 
sufficient to produce unemployability-provided that the 
total rating is based on a disability or combination of 
disabilities for which the Schedule For Rating Disabilities 
provides an evaluation of less than 100%.  38 C.F.R. § 3.341 
(2008).  See also 38 C.F.R. § 4.16(a) (2008) (which 
stipulates that a total disability rating can be assigned 
based on individual unemployability if the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disability-provided that the 
scheduler rating is less than total).  

As these regulations stipulate, the initial threshold to 
entitlement to a TDIU is a less than 100 percent schedular 
rating for the service-connected disability(ies).  As the 
Board has discussed in the previous portion of this decision, 
the service-connected anxiety disorder is of such severity as 
to warrant a 100 percent rating.  Clearly, therefore, a TDIU 
may not also be granted.  See VAOPGCPREC 6-99 (June 7, 1999).  

Consequently, the Veteran's claim for a TDIU must be denied 
as legally insufficient.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (which stipulates that, where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the basis of a lack of legal merit or a lack of 
entitlement under the law).  In this regard, the Board notes 
that a total schedular rating for a service-connected 
disability (such as the 100 percent evaluation awarded for 
the veteran's anxiety disorder in the present case) is a 
greater benefit than a TDIU.  See 38 U.S.C.A. § 1114; 
38 C.F.R. § 3.350.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Anxiety Disorder.  As has been discussed herein, the Board is 
granting in full the Veteran's claim for an increased rating 
for his service-connected anxiety disorder.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

TDIU.  VCAA notice is not required for the Veteran's TDIU 
claim because this issue involves a matter that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  


ORDER

A 100 percent rating for an anxiety disorder with depressive 
and paranoid features is granted, subject to the law and 
regulations governing the award of monetary benefits.  

A TDIU is denied.  


REMAND

During the current appeal, in June 2006, the Veteran 
underwent a VA eye examination.  The examiner described the 
non-proliferative diabetic retinopathy as mild but did not, 
however, discuss what objective findings were found on 
examination to be associated with this service-connected 
disability that rendered it mild.  Rather, the examiner 
simply concluded that the loss of vision and cataracts were 
the result of his refractive error.  

Further, in the report of the June 2006 VA eye examination, 
the examiner noted that the Veteran's field of vision was not 
tested by confrontation testing.  Although the examiner 
requested a Goldmann perimetry, this test does not appear to 
have been completed.  

In this regard, the Board acknowledges that, at a VA 
outpatient eye consultation subsequently conducted in April 
2007, the Veteran was found to have full central visual 
field.  The claims folder contains no further examinations of 
the eyes after the VA eye consultation in April 2007.  
Significantly, the regulations specifically state that 
measurement of the visual field will be made with not less 
than two recordings, and, when possible, three recordings 
will be made.  38 C.F.R. § 4.76 (2008) (emphasis added).  

Clearly, as this evidence illustrates, the recent eye 
examinations that the Veteran has undergone during the 
current appeal have not discussed which, if any, findings are 
associated with the service-connected non-proliferative 
diabetic retinopathy.  A description of any such associations 
is necessary in light of the June 2006 VA examiner's 
conclusion that this disorder is mild.  Further, the Veteran 
appears to have undergone only one field of vision test, 
rather than the minimum of two studies, as required by the 
appropriate regulation.  See 38 C.F.R. § 4.76 (2008).  

Consequently, the Board finds that a remand of the Veteran's 
compensable rating claim for his eye disorder is necessary.  
The purpose of the remand is to accord the Veteran a VA 
examination that provides the appropriate evidence with which 
to rate properly diabetic retinopathy.    

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of non-proliferative diabetic 
retinopathy.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

All indicated studies should be conducted.  
The Veteran's field of vision in each eye 
should be tested according to Goldmann 
Perimeter testing.  A Goldmann Perimeter 
Chart for each eye should be included with 
the examination report.  The examiner 
should specifically set forth in the 
examination report-for each eye-the 
degree of remaining visual field in each 
of the following eight principal 
meridians:  temporally, down temporally, 
down, down nasally, nasally, up nasally, 
up, and up temporally.  

The Goldmann Perimeter Charts should also 
include the areas in which diplopia 
exists.  These findings should be 
specifically set forth in the examination 
report.  If the Veteran's diplopia is only 
occasional, or is correctable, that fact 
should be noted in the examination report.  

Uncorrected and corrected central visual 
acuity for distance and near vision of 
both of the Veteran's eyes, as well as any 
pain, rest-requirements, or episodic 
incapacity, found to be associated with 
the service-connected non-proliferative 
diabetic retinopathy should also be 
provided.  

2.  Thereafter, re-adjudicate the issue of 
entitlement to an initial compensable 
rating for non-proliferative diabetic 
retinopathy.  If the decision remains 
adverse, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
this issue remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


